Citation Nr: 9929123	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for a disability 
manifested by sciatic neuropathy, bilateral lower 
extremities.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1986.  This appeal arises from a July 1996 rating 
decision of the Department of Veterans Affairs (VA), Reno, 
Nevada, regional office (RO).  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
lumbosacral strain will be addressed in the remand portion of 
this document.


FINDINGS OF FACT

1.  The objective medical evidence shows no evidence of 
sciatic neuropathy, bilateral lower extremities, during the 
veteran's period of active duty or currently.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a 
disability manifested by sciatic neuropathy, bilateral lower 
extremities is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.

4.  The RO, by a rating decision dated in October 1987, 
denied service connection for a right shoulder disability on 
the basis that no chronic right shoulder disorder was shown 
by the evidence of record.  After notification, the veteran 
did not file a timely notice of disagreement and the decision 
became final.  

5.  The evidence added to the record since the RO's decision 
of October 1987 is either cumulative in nature or not 
material in that it does not demonstrate that the veteran has 
a chronic right shoulder disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for a disability manifested by 
sciatic neuropathy, bilateral lower extremities.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The RO denied service connection for a right shoulder 
disorder in October 1987; new and material evidence has not 
been submitted, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Sciatic Neuropathy

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a disability manifested by sciatic 
neuropathy, bilateral lower extremities, the Board concludes 
that the veteran's claim for service connection for that 
condition is not well grounded.

The service medical records show no complaints related to 
sciatic neuropathy, bilateral lower extremities.  In July 
1977, the veteran complained of right upper extremity 
numbness.  Neurological examination was within normal limits.  
Back sprain was noted in July 1983; however, no neurological 
deficits were noted.  

VA examination in June 1987 contained no complaints or 
findings related to sciatic neuropathy.  On VA examination in 
October 1997, the veteran complained of sciatic nerve pain.  
Neurological testing was normal, and the examiner did not 
diagnose a disability manifested by sciatic neuropathy, 
bilateral lower extremities.

The objective medical evidence shows no diagnosis of a 
disability manifested by sciatic neuropathy, bilateral lower 
extremities, during the veteran's period of active duty or 
currently.  The veteran's lay statements to the effect that 
he has a current disability manifested by sciatic neuropathy, 
bilateral lower extremities, which is attributable to service 
are not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  His own 
statements as to medical diagnoses are not competent to 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claim is 
not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a disability 
manifested by sciatic neuropathy, bilateral lower 
extremities, that originated during or resulted from active 
service.  Based upon the foregoing, the Board concludes that 
he has failed to meet his initial burden of presenting 
evidence that his claim for service connection for that 
disability is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).




Right Shoulder- New and Material Evidence

The RO, by a rating decision dated in October 1987, denied 
service connection for a right shoulder disability on the 
basis that no chronic right shoulder disorder was shown by 
the evidence of record.  After notification, the veteran did 
not file a timely notice of disagreement and the decision 
became final.  That decision may be reopened only by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

When the claim was previously denied, evidence showed that 
the veteran had acute complaints of right shoulder pain in 
service in 1977 and 1983, which were described as muscle pain 
and musculoskeletal strain, and that the VA examination in 
June 1987 did not reveal a right shoulder disability.  Thus 
service connection for a right shoulder disability was 
denied.  

Relevant evidence received since the October 1987 rating 
decision includes:  a VA X-ray of the right shoulder dated in 
July 1987 that showed no bone or joint abnormality; and a VA 
examination dated in October 1997 that noted that the 
veteran's right shoulder was normal.  

The medical evidence added to the record since October 1987 
does not contain a diagnosis of a current chronic right 
shoulder disorder; as such it does not constitute new and 
material evidence.  The veteran has submitted statements to 
the effect that his claimed disorder began during service and 
has become a chronic disability.  These statements are not 
only cumulative of evidence of record in October 1987, they 
are also contradicted by the objective evidence of record and 
as such are not found to be material.  

While the veteran has submitted various items of evidence 
since the October 1987 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since October 1987 does not 
demonstrate that the veteran has a current right shoulder 
disability.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of a chronic right 
shoulder disability.


ORDER

Because it is not well-grounded, service connection for a 
disability manifested by sciatic neuropathy, bilateral lower 
extremities, is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a right shoulder 
disability, that benefit is denied.




REMAND

Review of the record indicates that the RO denied service 
connection for a low back condition by a rating decision 
dated in October 1987.  The veteran did not submit a timely 
notice of disagreement with respect to that decision.  Thus, 
that issue may only be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  
However, the RO, in its rating action dated in July 1996, 
treated the veteran's claim for service connection for a low 
back disorder as a claim for service connection as secondary 
to the veteran's service connected cervical spine disorder.  
The veteran pointed out, in both his notice of disagreement 
and VA Form 9, that he was claiming service connection for a 
low back disorder as directly incurred during service, not as 
a secondary condition.  

The statement of the case issued in November 1997 treated the 
issue as one of secondary service connection, while the 
supplemental statement of the case issued in October 1998 
considered the claim as one of direct service connection on 
the merits.  Thus, neither the statement of the case nor the 
supplemental statement of the case addressed the proper 
issue, whether the veteran has submitted evidence sufficient 
to reopen a previously denied claim.  

The relevant regulation states that new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); See Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans v. Brown, 9 
Vet. App. 273, 286 (1996) (holding that "new" evidence was 
not relevant to and probative of a nexus between the claimed 
psychiatric disorder and an inservice injury or disease which 
was the "issue at hand" in the case, and therefore the 
"new" evidence was not "material" evidence and the inquiry 
ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric 
disorder and his military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the case should be remanded to 
the RO for an initial determination under the Hodge standard.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO should 
determine whether evidence submitted since the October 1987 
rating decision that denied service connection for a low back 
disorder is new and material under the above standard.  If 
the evidence is determined to be new and material, the RO 
should then determine whether the claim is well grounded, 
and, if so, adjudicate the claim on the merits.  In either 
case, the RO must provide the veteran and his representative 
with an appropriate supplemental statement of the case which 
addresses the determinations and includes the appropriate 
laws and regulations as cited above.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must determine whether evidence 
submitted since the October 1987 rating 
decision that denied service connection 
for a low back disorder is new and 
material under the regulatory language of 
38 C.F.R. § 3.156(a) (1998).  See Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  
If the evidence is determined to be new 
and material, the RO should then 
determine whether the claim is well 
grounded, and, if so, adjudicate the 
claim on the merits.  In either case, the 
RO must then provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







